DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, 29, and 30 in the reply filed on December 22, 2021 is acknowledged.
Claims 21-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS received on July 24, 2020 is proper and is being considered by the Examiner.
Drawings
The drawings received on July 24, 2020 are acceptable.
Claim Objections
Claims 4-20, 29, and 30 are objected to under 37 CFR 1.75(c) as being in improper form because a claims should only refer to other claims in the alternatives and multiple dependent claim cannot depend from another multiple dependent claim(s).  See MPEP § 608.01(n).  Accordingly, the claims 4-20, 29, and 30 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite for the following reasons.
Claim 2 recites the preamble of, “method of detecting one or more target nucleic acid(s) having a variant sequence in a pool of nucleic acid that comprises non-variant nucleic acid and/or non-targeted variant nucleic acid.”  This connotes that the method is directed to detecting a certain targeted variant, and this cannot be other nucleic acids in the pool, including the non-variant and non-targeted variant nucleic acid”.
Claim 2, however, recites that a blocking probe is arranged to hybridize to the variant nucleic acid and/or non-targeted variant nucleic acid and prevent polymerization from the forward and/or reverse PCR primers, and then recites that the PCR is carried out and amplification is detected, wherein the detection of the amplification “confirms the presence of the target nucleic acid having this variant sequence in the pool of nucleic acid which have been discussed above.
It is unclear how a blocking probe that is arranged to hybridize to the actual variant nucleic acid which is to be assayed for, and that prevents polymerization of the primers, allows for the amplification products which contain said actual variants for detection.
For the purpose of prosecution, the blocking probe has been construed to hybridize to the non-targeted variant sequence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (British Journal of Haematology, 1994, vol. 88, pages 193-195).
With regard to claim 1, Kim et al. teach a method of detecting one or more target nucleic acids having a variant sequence in a pool of nucleic acid comprising Rhc alleles in amniotic cells by use of allele-specific primers”, Abstract; “P4 and P5 were specific of the RHc and RHE alleles, respectively”, page 194, 1st column; “[p]rimer P3 and the RHc allele specific primer P4 (containing at its 3’ end the polymorphic nucleotide C307) were designed to amplify the 177 bp sequence (exon 2) only from DNA carrying the RHc allele”, page 194, 1st column, bottom paragraph), the method comprising:
providing a forward and reverse PCR primer pair capable of hybridizing to the target nucleic acid having a variant sequence for PCR amplification of the target nucleic acid having a variant sequence (see above),
wherein the terminal 3’ nucleotide of either the forward or the reverse primer is arranged to form a base pair with a variant nucleotide of interest in the target nucleic acid having a variant sequence, thereby forming a variant-specific primer (see above, also Figure 1, RHc specific fragment with P4 having the complementary base to the RHc specific polymorphic allele),
whrein the forward and reverse PCR primers have a minimum annealing temperature of 65oC (“[f]or the Rhc typing, primers P1 and P2, and P3 and P4 … were used in a multiplex PCR reaction consisting of 31 cycles of 94oC for 30s, 68oC for 30s, and 72oC for st column, 1st paragraph; 68oC is the annealing and 72oC is the extension temperature);
carrying out PCR in order to amplify the target nucleic acid having a variant sequence in the pool of nucleic acid (see above for PCR cycling conditions); and
detecting any PCR product, wherein the detection of a PCR product confirms the presence of the target nucleic acid having a variant sequence in the pool of the nucleic acid (“[p]rimers P3/P4 were found to amplify the 177bp fragment exclusively from DNA prepared from c-positive donors”, page 194, 2nd column; see also lane 2 of Figure 2A).
Therefore, Kim et al. anticipate the invention as claimed.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun, J.Y. (US 2003/0175749 A1, published September 18, 2003).

    PNG
    media_image1.png
    284
    960
    media_image1.png
    Greyscale
With regard to claim 3, Chun teaches a method of PCR amplification of one or more target nucleic acid in a pool of nucleic acid reflected below (from Figure 1A, in-part):
As seen, Chun teaches a method comprising the step of: a) providing a forward and reverse primer pair capable of hybridizing to the target nucleic acid for PCR amplification, wherein the forward and reverse primers each comprises a 5’ tag non-complementary sequence (see the forward and reverse primers each having a 5’ non-complementary regions, see also, “3’-end portion of ACP has a nucleotide sequence substantially complementary to a site on a template nucleic acid molecule … Most preferably, the 3’-end portion of the ACP has a nucleotide sequence perfectly complementary to a site on a template”, section [0092]; “the ACP, the pre-selected arbitrary nucleotide sequence of the 5’ end portion is substantially not complementary to any site on the template nucleic acid”, section [0096]); b) carrying out a PCR with one or more first cycle temperature profile such that the 5’ tag of the complementary nucleotides of the forward and reverse PCR primer pair become incorporated into the PCR amplicons (“the 3’-end of the ACP is involved in annealing at the first annealing temperature and the 5’ end of ACP is incorporated into amplified product of the first amplification stage serves as a priming site at the second annealing temperature”, 
    PNG
    media_image2.png
    432
    586
    media_image2.png
    Greyscale
section [0110]; see also the below Figure 1A, in-part):
Chun also teach that the first cycling temperature profile provides an annealing temperature of at least 65oC (“the first annealing temperature ranges from about 30oC to 68oC for the first-stage amplification step”, section [0161]); and c) carrying out a PCR with one or more second cycle temperature profile in order to amplify the PCR amplification profile provides an annealing temperature that is higher than the first cycle temperature profile and which is suitable for annealing of the PCR amplicons (“the 5’ end portion comprises a pre-selected arbitrary, nucleotide sequence, the portion serves as a priming site at a second annealing temperature, which is high stringency conditions and also should be higher than the first annealing temperature, for subsequent amplification of reaction product generated from annealing and extension of the 3’ end portion sequence”, section [0114]; also “[i]t is preferred that the second annealing temperature ranges from about 50oC to 72oC for the second-stage amplification”, section [0161]; see also the second stage amplification from Figure 1A, in-part, reproduced below):

    PNG
    media_image3.png
    595
    1044
    media_image3.png
    Greyscale


	Therefore, Chun anticipates the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (BioTechniques, May 2011, vol. 50, pages 311, 312, 314, 317, and 318) in view of Kim et al. (British Journal of Haematology, 1994, vol. 88, pages 193-195).
st column), comprising the steps:
providing a forward and reverse PCR primer pair capable of hybridizing to the target nucleic acid having a variant sequence for PCR amplification of the target nucleic acid having a variant sequence (“allele-specific primer … reverse primer … underlined bases are matched to the c.1779T>A mutation”, page 311, 3rd column, bottom paragraph to page 312, 1st column, 1st paragraph);
providing a blocking probe that is arranged to hybridize to the non-targeted variant nucleic acid and prevent polymerization from the forward and/or reverse PCR primers (“we enhance allele-specific PCR with a competitive blocking probe”, page 311, 2nd column, 2nd paragraph; “[w]e enhanced allele-specific PCR amplification and detection by using asymmetric PCR, a wild-type blocking probe”, page 312, 3rd column, 1st paragraph; “blocker oligonucleotide serves … blocking wild-type DNA”, page 317, 2st column);
carrying out a PCR in order to amplify any target nucleic acid having a variant sequence in the pools of the nucleic acid (“[e]ighty cycles of rapid-st column, bottom paragraph); and
detecting any PCR product, wherein the detection of a PCR product confirms the presence of the target nucleic acid having a variant sequence in the pool of nucleic acid (“see Figure 1, 2, and 3 for various means of detection).
While the artisans explicitly teach an annealing temperature of 64oC, the artisans do not teach an annealing temperature of 65oC.
Kim et al. teach that an allele-specific PCR with primers have a wide range of primer annealing temperatures based on the target sequence and parameters employed by the ordinarily skilled artisan, wherein Kim et al. explicitly teach a primer annealing condition of 68oC:
“[f]or the Rhc typing, primers P1 and P2, and P3 and P4 … were used in a multiplex PCR reaction consisting of 31 cycles of 94oC for 30s, 68oC for 30s, and 72oC for 30s” (page 194, 1st column, 1st paragraph; 68oC is the annealing and 72oC is the extension temperature)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou et al. with the teachings of Kim et al., thereby arriving at the invention as claimed for the following reasons.
oC or greater was employed, the artisans explicitly taught a very close annealing temperature of 64oC. 
In addition, the artisans actually imply that they tested additional annealing temperatures between 60oC to 68oC in their discussion (reproduced below):
“As annealing/extension temperature was varied from 60oC to 68oC, detection sensitivity reached a maximum of 0.001% at 64oC” (page 312, 3rd column, bottom paragraph)

	Therefore, Zhou et al. not only teach an assay with the annealing temperature at a very close temperature of 64oC, the artisans explicitly suggest that testing of an optimal annealing temperature of their assay would involve a primer annealing condition beyond 65oC C.
	Indeed, Kim et al. explicitly evidence an allele-specific PCR amplification reaction, wherein the primers employed show their optimal specificity at 68oC (see above).
	MPEP 2144.05 (II)(A) states:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

In addition, MPEP 2144.05 (II)(B) states that optimization result-effective variable widely known in the art is not patentable:


Therefore, one of ordinary skill in the art would have not only recognized that Zhou et al. actually employed (by implication) an annealing temperature of at least 65oC, but also recognized that optimization of annealing temperature including and beyond 65oC would have been routine in the art, especially when faced with the teachings of Kim et al. who arrived at their optimal PCR condition employing 68oC as the primer annealing condition.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 21, 2022
/YJK/